DETAILED ACTION
Claims 1-2, 6, 9-12, 16, 18, and 20-23 were rejected in Office Action mailed on 05/24/2022.
Applicant filed a response, amended claims 12, 16 and 21-23, withdrew claims 35-36 and 51-55 on 08/23/2022.
Claims 1-2, 6, 9-12, 16, 18, 20-23, 35-36 and 51-55 are pending, and claims 35-36 and 51-55 are withdrawn. 
Claims 1-2, 6, 9-12, 16, 18, and 20-23 are rejected.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6, 9, 11-12 16, 18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al., Dramatic effects of Gallium promotion on methanol steam reforming Cu-ZnO catalyst for hydrogen production: formation of 5Å copper clusters from Cu-ZnGaOX, ACS Catal., 2013, 3, 1231-1244 (Tong), and further in view of Chen et al., Synthesis and characterization of aqueous miscible organic-layered double hydroxides, J. Mater. Chem. A, 2014, 2, 15102 (Chen) (both provided in IDS received on 09/05/2019).
The examiner provided an alternative copy of Chen, with updated page number from the publication journal. The citation of the prior art set forth below refers to provided alternative copy of Chen.
The examiner also provided an alternative copy of Tong, with respective supplementary materials. The citation of the prior art set forth below refers to the provided alternative copy of Tong.
Regarding claims 1-2, 6, 9, 11, 18, 20-22, Tong discloses solid structure described as layered double hydroxides (LDHs) or hydrotalcite comprising layered materials with positively charged and charge-balancing anions located in the interlayer region can be favorably formed in the presence of trivalent cations. The LDHs are commonly represented by the formula 
M2+1-xM3+x(OH)2]q+(Xn-)q/n·yH2O (wherein, M2+ reads upon M, M3+ reads upon M’, q reads upon a, n reads upon n, and y reads upon b).  The Ga3+ (i.e, also reads upon M') can form homogeneous solid LDH phase with either Cu2+ or Zn2+ in the catalyst precursors; the hydrotalcite phase is clearly formed in the precipitate (Tong, page 1235, left column, bottom paragraph).
Tong further discloses atomic recipe content (%) of Ga 0-47% and (Cu+Zn) 53-100%, which corresponds to x of 0 to 0.47 (Tong, page 1233, Table 2, catalysts A-D), which encompasses the range of the present claim.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	
Tong does not explicitly disclose (a) n value, q value for Xn- in the formula, or (b) a solvent in the formula, or the value of y for H2O in the formula.

With respect the difference (a), given that Tong prepares the layered double hydroxides using a co-precipitation method and uses aqueous Na2CO3 to produce the precipitate (Tong, page 1241, section Catalyst Preparation), therefore X would necessarily be CO32- (i.e., a carbonate anion with a charge value “n” of 2).
Furthermore, given that Tong teaches divalent cation M and trivalent cation M’, encompassing atomic ratio of the present claim; and an anion of a charge value within the present claim. In order to meet charge balance, it therefore would be necessary for “q” value of Tong (“q” reads upon “a” of Formula I of the present claim) to encompass the range of “a” value of the present claim.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to the difference (b), Chen teaches layered double hydroxides and aqueous miscible organic solvent (i.e., capable of hydrogen-bonding to water) treatment (Chen, page 15102, Introduction, 1st and 2nd paragraphs). Chen specifically teaches that the final wet slurry was washed with an aqueous miscible organic (AMO) solvent, e.g., acetone, methanol, (Chen, pages 15102-15103, Introduction, 2nd paragraphs), and the formula for AMO-LDH (i.e., layered double hydroxide with aqueous miscible organic solvent treatment) contains 0.04-0.18 acetone or 0.11 methanol (Chen, page 15107, Table 3).
As Chen expressly teaches, the AMO-LDHs possess new physical properties; they have significantly higher surface areas, pore volumes, together with lower density and higher compressibility than both conventional and commercial LDHs (Chen, page 15110, left column, 1st paragraph).
In light of the motivation of the aqueous miscible organic solvent treatment as taught by Chen, it therefore would have been obvious to a person of ordinary skill in the art to apply the aqueous miscible organic solvent treatment (i.e., that the final wet slurry was washed with an aqueous miscible organic (AMO) solvent, e.g., acetone, methanol) in the preparation of the layered double hydroxides of Tong, and obtain a layered double hydroxide that comprises 0.04-0.18 acetone or 0.11 methanol (reading upon c(solvent), 0<c≤10, and the solvent represents one organic solvent capable of hydrogen-bonding to water) in its formula, in order to achieve significantly higher surface areas, pore volumes, together with lower density and higher compressibility, and thereby arrive at the claimed limitation.

Furthermore, Tong in view of Chen teaches the formula of AMO-LDH containing 0.34 to 0.71 H2O (Chen, page 15107, Table 3), reading upon bH2O in the formula I of the present claim, wherein 0<b≤10.

Regarding claim 12, as applied to claim 1, Tong further discloses atomic content of Cu of 43%, and Zn of 10 to 57% (Tong, page 1233, Table 2), which corresponds to be a molar ratio of Cu2+ to Zn2+ of 1:0.23 to 1:1.32, which overlaps with the range of the present claim. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
Regarding claims 16 and 23, as applied to claim 1, as applied to claim 1, Tong further discloses atomic content of Cu of 43%, and Zn of 10 to 57%, Ga (reads upon M’) of 0 to 47% (Tong, page 1233, Table 2), which corresponds to a molar ratio of Cu:Zn:Ga of 1: (0.23-1.32) : (0-1.09), which overlaps with the ranges of the present claims. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tong in view of Chen as applied to claim 9 above, and further in view of Khzouz et al., Characterization and activity test of commercial Ni/Al2O3, Cu/ZnO/Al2O3 and prepared Ni-Cu/Al2O3 catalysts for hydrogen production from methane and methanol fuels, International Journal of Hydrogen Energy, 2013, 38, 1664-1675 (Khzouz).
Regarding claim 10, as applied to claim 9, Tong in view of Chen further teaches catalytic production of hydrogen by steam reforming of methanol over the CuZnGaOx catalyst (i.e., obtained by calcining the layered double hydroxides) (Tong, page 1241, left column, Summary). Tong in view of Chen does not explicitly teach that M2+ comprises one or more other divalent cations selected from Mg2+, Fe2+, Ca2+ Sn2+, Ni2+, Co2+, Mn2+ and Cd2+.
With respect to the difference, Khouz teaches methane and methanol steam reforming reactions over Cu/ZnO/Al2O3 and prepared Ni-Cu/Al2O3 catalysts for hydrogen production (Khouz, Abstract). Khouz further teaches Ni is introduced by using Ni(NO3)2.6H2O (i.e., Ni2+) (Khouz, page 1666, left column, bottom paragraph).
As Khouz expressly teaches, Ni improves Cu dispersion in the same catalyst in comparison with commercial Cu/ZnO/Al2O3 (Khouz, Abstract).
Khouz is analogous art as Khouz is drawn to methane and methanol steam reforming reactions over catalysts comprising Cu.
In light of the motivation of including Ni in a catalyst comprising Cu as taught by Khouz, it therefore would have been obvious to a person of ordinary skill in the art to include Ni2+ as an additional divalent cation in the layered double hydroxide of Tong in view of Chen, to produce a catalyst also comprising Ni, in order to improve Cu dispersion in the catalyst, and thereby arrive at the claimed invention. 
	

Response to Arguments
In response to the amended claims, the previous claim objections and 35 U.S.C. 112(b) rejections are withdrawn.

Applicant primarily argues:
“The instantly claimed LDHs comprise "a mixture of...Cu2+ and Zn2+" (instant claim 1). Therefore, both Cu2+ and Zn2+ are present in the compositions of this application. 
Tong, by contrast, describes LDHs that comprise either Cu or Zn, as specified at the paragraph cited by the Examiner (page 1235, left column, bottom paragraph, emphasis added):
…
Figure 1 of the Supporting Information shows XRD patterns for various metal oxides prior to calcination. The blue trace ("ZnGaOx-dry", emphasis added) is described in the caption as showing "diffraction bands for a hydrotalcite-like structured mixed oxide". Indeed, those peaks labelled with a solid blue circle correspond to the typical LDH peaks depicted in Fig. 3c (upper 3 traces) of the present application. However, the orange trace in S Figure 1 ("CuZnGaOx-dry", emphasis added) shows that these peaks disappear when Cu2+ is present alongside Zn2+ and are replaced with new peaks, which the caption indicates are attributable to copper carbonate hydrate. 
Closer analysis of the peaks labelled with a hollow orange circle in S Figure 1 suggests that the CuZnGaOx-dry material is similar, if not identical, to the "CZG" (i.e., "Ga-modified Cu/ZnO", emphasis added) comparator catalysts depicted in Fig. 3a (upper 2 traces) of the present application (see paragraph [0093], line 5, and paragraph [0094], lines 1-3). It is clear from paragraph [0094] that these comparator catalysts are not the same as the instantly claimed LDH catalysts. In fact, the "Summary" of Tong (page 1241, left column, lines 11-12) corroborates this point, and confirms that rather than describing new LDHs comprising both Cu2+ and Zn2+, Tong merely reports "the addition of Ga3+ into conventional CuZnOx catalyst" (emphasis added).
”

Remarks, p. 7-8

The Examiner respectfully traverses as follows:
Firstly, Tong discloses catalyst varying Cu levels, ranging from 15% to 60% (Tong, page 1233, Table 1), and the orange trace in S Figure 1 is associated with excess Cu content, not for all catalysts with varying Cu levels. 
Secondly, Tong further discloses the hydrotalcite phase became more significant when the Cu content was reduced; the solid structure can be described as layered double hydroxides (LDHs) or hydrotalcite comprising layered materials with positively charged and charge balancing anions located in the interlayer region. The LDHs are commonly represented by the formula [M2+1-xM3+x (OH)2]q+(Xn-)q/n·yH2O. Hence, the Ga3+ can form homogeneous solid LDHs phase with either Cu2+ or Zn2+ in the catalyst precursors; this could be related to “hotspot” observed in catalysis (Tong, supplementary, page 1, bottom paragraph); Tong further discloses the hot spot is around 50% Cu, 30% Zn and 20% Ga (Tong, page 1232, 4th paragraph), i.e., layered double hydroxides (LDHs) or hydrotalcite comprising layered materials is formed at the composition of around 50% Cu, 30% Zn and 20% Ga.
Thirdly, even for the sample (i.e., with excess Cu) represented with the orange trace in S Figure 1, Tong discloses that the CuZnGaOx contains the same hydrotalcite structure in a large quantity of Cu carbonate hydrate did not allow its easy phase identification (Tong, supplementary, page 1, bottom paragraph).
Lastly, while Tong discloses the Ga3+ can form homogeneous solid LDH phase with either Cu2+ or Zn2+ in the catalyst precursors (Tong, page 1235, left column, bottom paragraph), this disclosure does not mean that Ga3+ can only form homogeneous solid LDH phase with either Cu2+ or Zn2+ in the catalyst precursors, or Ga3+ cannot form homogeneous solid LDH phase with both Cu2+ and Zn2+ in the catalyst precursors.

Applicant primarily argues:
“For completeness, Applicant notes that the Examiner also made reference to Table 2 of Tong. However, while Table 2 mentions a variety of catalysts comprising both Cu and Zn, the table contains no suggestion whatsoever that these are LDHs. Rather, the fact that Table 2 uses the same "CuZnGaOx" label used for the orange trace in S Figure 1 indicates that these samples are not LDHs..
”

Remarks, p. 7-8

The Examiner respectfully traverses as follows:
Tong discloses layered double hydroxides (LDHs) or hydrotalcite can be formed with varying copper levels, as set forth above in item 9. 

Applicant further argues:
“This application discloses that, surprisingly, the LDHs of claim 1, comprising the "c(solvent)" feature (termed an AMO solvent in the examples), can be straightforwardly calcined to yield highly effective catalysts for the catalytic hydrogenation of CO and/or C02 to methanol. Indeed, the application contains data showing that the presence of an AMO solvent in the LDH results in a catalyst that is remarkably more catalytically active in methanol production. In particular, Fig. 13 (and paragraph [00114]) compares the catalytic properties of catalysts that were prepared by calcining LDHs comprising an AMO solvent with those not comprising an AMO solvent. These data clearly illustrate that the inclusion of an AMO solvent in the LDH results in catalysts offering greater CO2 conversion and hence notably increased methanol yields.”

Remarks, p. 8

The Examiner respectfully traverses as follows:
The data to show advantageous effects by the layer double hydroxide comprising c(solvent) of claim 1 in the present invention is not persuasive for the following reasons. 
Firstly, the data is not commensurate in scope with the claims. The data (i.e., in Figure 13 and Table 1) only discloses LDH catalysts consisting of Cu, Zn and Ga, with specific compositions (i.e., Cu:Zn:Ga mol%, 40:50:10, 40:40:20, 40:30:30 and 40:20:40, which corresponds to x value of 0.1, 0.2, 0.3 and 0.4), with specific values for a specific anion (i.e., CO32-) which has charge of 2-, specific b values for H2O, and specific c values for a specific solvent (i.e., acetone), and specific a values; while the claim broadly recites a layered double hydroxide of formula (I), wherein M represents a mixture of any divalent cations comprising Cu2+ and Zn2+; M’ represents at least one of any trivalent cation, any x value that satisfies 0<x≤0.4, any b value that satisfies 0<b≤10, any c value that satisfies 0<c≤10, any anion with a charge of either 1- or 2-, any a values that satisfies 0.2≤a≤0.4, and any solvent that represents at least one organic solvent capable of hydrogen-bonding to water.
Further, the data does not show using the upper- and lower-ends of 0<x≤0.4, 0<b≤10, 0<c≤10, n value of 1 or 2, or 0.2≤a≤0.4. As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range of 0<x≤0.4, 0<b≤10, 0<c≤10, n value of 1 or 2, or 0.2≤a≤0.4.

Applicant further argues:
“The Examiner alleges that the ordinarily skilled artisan reading Tong would have been motivated to apply Chen's teaching. However, considering that the teachings of Chen have absolutely no connection whatsoever with the catalytic production of methanol, it is unclear how this could be true. Indeed, Chen certainly makes no suggestion that the use of an AMO solvent can yield LDHs that, once calcined, can serve as catalysts to provide greater CO2 conversion and improved methanol yields. Therefore, notwithstanding the defects of Tong discussed above, which are not cured by Chen, Applicant asserts that one of ordinary skill in the art would not have been motivated to combine the teachings of Chen with those of Tong anyway.”

Remarks, p. 8-9

The Examiner respectfully traverses as follows:
Firstly, Tong and Chen are related art, as both are drawn to layered double hydroxides.
Chen provides proper motivation to combine, namely in order to achieve significantly higher surface areas, pore volumes, together with lower density and higher compressibility (Chen, page 15110, left column, 1st paragraph).
Therefore, it is the examiner’s position that it would be obvious to one of ordinary skill in the art to combine Tong with Chen, in order to achieve significantly higher surface areas, pore volumes, together with lower density and higher compressibility, absent evidence to contrary.

Secondly, it is noted, “Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).” See MPEP 2145 II. Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Given the layered double hydroxide in Tong in view Chen is substantially identical to that of the invention, as set forth in pages 6-8 of Office Action mailed 05/24/2022, it is clear that the layered double hydroxide in Tong in view Chen would intrinsically have the substantially identical advantages as the present invention. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).


Therefore, the Examiner has fully considered Applicant’s arguments, but they are found unpersuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        
/MELISSA S SWAIN/Primary Examiner, Art Unit 1732